Cross appeals from an order of the Surrogate’s Court, Kings County, which denied as to certain items appellant-respondent’s motion for an examination before trial under section 288 of the Civil Practice Act, and denied in toto her motion for discovery and inspection under section 324 of the Civil Practice Act, and directed the respondent-appellant to produce certain papers, books and documents pertaining to the subject matter of said examination. Order affirmed, without costs. (1 Butler on New York Surrogate Law and Practice, § 336, p. 190, and eases cited.) Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ., concur.